DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 05/03/2022. Claims 1, 7-8 are pending with claims 2-6 previously cancelled.
Response to Arguments
Applicant’s arguments, see Remarks page 4, filed 05/03/2022, with respect to the 35 U.S.C. 112(f) interpretations of “cooling unit” and “heat-insulating member” have been fully considered and are persuasive.  The claim limitations are no longer interpreted under 35 U.S.C. 112(f).
Applicant’s arguments, see Remarks page 4, filed 05/03/2022, with respect to the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of claims 1, 7 and 8 have been fully considered and are persuasive.  The rejections of claims 1, 7 and 8 have been withdrawn. 
Applicant’s arguments, see Remarks pages 5-6, filed 05/03/2022, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1, 7 and 8 have been fully considered and are persuasive.  The rejections of claims 1, 7 and 8 have been withdrawn. 
Allowable Subject Matter
Claims 1 and 7-8 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A cold water tank, comprising: a tank body; a cover part… a cooling unit… the cover part comprises a main cover member connected to the tank body to cover the open top of the tank body, a first supplementary cover member connected to a lower portion of the main cover member to form a first air layer between a lower surface of the main cover member and the first supplementary cover member, a second supplementary cover member connected to an upper portion of the main cover member to form a second air layer between an upper surface of the main cover member and the second supplementary cover member, and a heat-insulating member provided on an upper surface of the first supplementary cover member, and a communication hole is formed over the main cover member, the first supplementary cover member, the second supplementary cover member, and the heat-insulating member." The closest prior art of record (Arzberger et al.—US 4,610,145) discloses a cold water tank with many of the limitations claimed, but not including a cover part in the arrangement as claimed. Although it is well known to provide a cold water tank with a cover part including air layers (KR-20160018942), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the cold water tank with cover part in the arrangement as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763